Case 8:20-cv-00054-JVS-DFM Document 29 Filed 10/08/20 Page 1 of 1 Page ID #:113



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA

10   Carrina Mendez, Individually and on            CASE NO. 8:20-CV-00054-JVS-DFM
     behalf of all others similarly situated,
11
12                       Plaintiff,                 ORDER GRANTING STIPULATION OF
     v.                                             DISMISSAL OF ACTION WITH
13                                                  PREJUDICE AS TO THE NAMED
14   Boot Barn, Inc.,                               PLAINTIFF AND WITHOUT PREJUDICE
                                                    AS TO THE PUTATIVE CLASS
15                       Defendant.
16
17
18
19           Based upon the Parties’ Stipulation of Dismissal, and good cause, this Court

20   hereby orders this action to be, and is, dismissed with prejudice as to the named

21   Plaintiff and without prejudice as to the putative class. Each party is to bear their own

22   attorneys’ fees and costs.

23           IT IS SO ORDERED.

24
25
26   Dated: October 08, 2020              _______________________________

27                                        HON. JAMES V. SELNA
                                          UNITED STATES DISTRICT JUDGE
28


     ORDER                                      1
